Title: To Alexander Hamilton from James Wilkinson, 21 November 1799
From: Wilkinson, James
To: Hamilton, Alexander


[Baltimore] Novr. 21st. 1799
My dear General & Friend—
It is a truth, that in the variety of my Life, I have very seldom experienced so essential a privation, as the loss of your Society. I should find difficulty in the discrimination, but you have Interests about you, which I have never discovered in another, matter to captivate the understanding, & manner to charm the Heart—pardon this effusion of grateful Friendship, since it gives pleasure to a Heart, which has ever been the play-thing of its affections.
With submission, I think you Should be in Philadela. at an early day, your influence & your conciliation may I fear become necessary to prevent a dangerous Schism in the ad----.----n. the Atty. Genl. is vociferous in his reprobations of the surrender of Robbins, & it is whispered that the M. of S. has transcended in that case the presidential authorization; the Antis are encouraged, organized & united, ready to seize every advantage—parties are bitter here, but among the most bitter & the most opposite, I find your name listened to with respect. Whatever may be said to the contrary, the Interests of your old rival will be pushed for the chair of State. I find here an opposition man now of Congress, your admirer & your friend personally. You have slighted Him last winter & he is piqued; but yr. future attentions will be gratefully received, and you may I am persuaded use Him to good effect in our professional concerns, as he certainly will have influence on that subject. Devoted to you with Hand, Head, & Heart I implore Heaven to have particular charge of you.
Adieu Adieu

Harper is here, so is Miss Carrall. I saw them yesterday, & infer that the swain has been importunate.

